UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6410


DOUGLAS MICHAEL BROWN, JR.,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director, VA Department of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Rebecca Beach Smith, Chief
District Judge. (2:12-cv-00117-RBS-DEM)


Submitted:   July 16, 2013                  Decided:   July 24, 2013


Before DAVIS, WYNN, and FLOYD, Circuit Judges.


Remanded by unpublished per curiam opinion.


Douglas Michael Brown, Jr., Appellant Pro Se.   Robert H.
Anderson, III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Douglas     Michael    Brown,     Jr.,    seeks     to    appeal    the

district      court’s     order     adopting    the    recommendation       of    the

magistrate judge and dismissing Brown’s 28 U.S.C. § 2254 (2006)

petition.       The     district    court’s    judgment    was    entered    on   the

docket on December 21, 2012.              The district court filed Brown’s

notice of appeal on March 4, 2013, outside of the thirty-day

appeal period.          See Fed. R. App. P. 4(a)(1)(A).                Although the

notice of appeal was stamped as received in the prison mail

system in March 2013, Brown asserts on appeal that he filed his

notice of appeal on January 10, 2013, well within the thirty-day

appeal period.          Because Brown is incarcerated, the notice is

deemed filed on the date it is properly delivered to prison

officials for forwarding to the district court.                        See Fed. R.

App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 271-72 (1988).

The record does not conclusively reveal when Brown delivered the

notice of appeal to prison officials for mailing.                      Accordingly,

we   remand    the    case   for    the   limited     purpose    of    allowing   the

district court to make factual findings as to the date Brown

properly delivered his notice of appeal to prison officials for

filing.     The record, as supplemented, will then be returned to

this court for further consideration.


                                                                            REMANDED


                                          2